DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 Response to Amendment
This office action is responsive to the preliminary amendment filed on February 4, 2021.  As directed by the amendment: no claim(s) have been amended, claim(s) 5-8, 12, 14, and 16 have been cancelled, and claim(s) 25-27 have been added. Thus, claims 1-4, 9-11, 13, 15 and 17-27 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed February 4, 2021, with respect to the rejection(s) of claim(s) 1, 3, and 9-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The applicant has also argued that the prior art Gertner does not cure the deficiencies as previously presented by the prior art rejection of Tedford in view of Hafezi. The examiner respectfully disagrees. The prior art Gertner explicitly discloses that the light spectrum 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 13, 15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tedford (US 2016/0067087) in view of Gertner (US 2006/0206173 A1).
Regarding claim 1, Tedford discloses an irradiation device (e.g. Fig 3A-E:300) comprising: a light source (e.g. Fig 3A-E:310a-c; [0072]); and an instrument for mounting the light source (e.g. . Fig 3A-E:300/302), wherein the light source has an irradiance of 0.02 to 1.0 W/m2, inclusive, on an eyeball surface when the instrument is worn (e.g. [0127]-[0130] the irradiance can vary and includes 0.02 to 1 W/m2),  the light source is disposed in a position 0 to 100 mm, inclusive, from the eyeball surface to allow in an eyeball direction when the instrument is mounted (e.g. Fig 1; Fig 3E:314; [0074]); and the instrument is eyeglasses comprising to top rims and a bridge connecting the two top rims (e.g. Fig 3A the system utilizes light sources in both the top and bottom rim as well as the nose bridge), and the light source is mounted on the top rim. Tedford is silent regarding the light source emits light which has a light spectrum 
However, Gertner discloses a device and method for radiation treatment of a body target including the eyes (e.g. Fig 7a/b; [0114]-[0115]) wherein light source emits light which has a light spectrum with a peak within a range of 350 to 400 nm, inclusive, (e.g. [0028] lines 26-31; claims 15 and 2\).
The combination of Tedford and Gertner is silent regarding wherein it does not explicitly say that it does not include light having a wavelength of less than 350 nm. However, Tedford discloses utilizing only desired wavelength between +/- 10 nanometers from the peak wavelength (e.g. Tedford [0120])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Tedford to incorporate the teachings of Gertner wherein the light source emits light which has a light spectrum with a peak within a range of 350 to 400 nm, inclusive, does not include light having a wavelength of less than 350 nm for the purpose of utilizing a known treatment range for the eye.  Furthermore, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; MPEP 2144.05.
Regarding claim 2, Modified Tedford is silent regarding wherein the light source further emits light having a wavelength of 440 to 480 nm, inclusive, or the irradiation device further comprises another light source that emits light having a wavelength of 440 to 480 nm, inclusive. However, Tedford discloses utilizing another light source having a different wavelength than the first light source (e.g. [0041]; [0069]; [0086]).
However, Gertner discloses a device and method for radiation treatment that can be utilized for eye treatments (e.g. [0114]-[0115]) wherein the light source further emits light having a wavelength of 440 to 480 nm, inclusive, or the irradiation device further comprises another light source that emits light having a wavelength of 440 to 480 nm, inclusive (e.g. Gertner: claim 49; [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Tedford to incorporate the teachings of Gertner wherein the light source further emits light having a wavelength of 440 to 480 nm, inclusive, or the irradiation device further comprises another light source that emits light having a wavelength of 440 to 480 nm, inclusive for the purpose of utilizing a known treatment range for the eye.
Regarding claim 3, Modified Tedford discloses wherein the light source further emits one type or two or more types of light selected from the group consisting of red light, near infrared light, and far infrared light, (e.g. Tedford: [0110]; [0120]; [0122]; [0167]) or the irradiation device further comprises another light source that emits one type or two or more types of light selected from the group consisting of red light, near infrared light, and far infrared light (e.g. Tedford: [0110]; [0120]; [0122]; [0167] ).
Regarding claim 4, Modified Tedford discloses wherein the light source further emits white light, or the irradiation device further comprises a light source that emits white light (e.g. Gertner: [0028] lines 26-39).
Regarding claims 9-11, 13 and 15, Modified Tedford discloses wherein the irradiance of the light having a light spectrum which has a peak within the range of 350 Gertner: [0028]; claims 15 and 27 Tedford: [0127]-[0130]).
Regarding claim 17, Modified Tedford discloses wherein the red light has a wavelength of about 600 to about 780 nm (e.g. Tedford: [0039]).
Regarding claim 18, Modified Tedford is silent regarding wherein the near infrared light has a wavelength of about 780 to about 4000 nm, inclusive
Regarding claim 19, Modified Tedford is silent regarding wherein the far infrared light has a wavelength of about 4000 to about 1000µm, inclusive.
However, regarding claims 18 and 19, these limitations are written as an optional/conditional limitation in claim 3.  Claim 3 requires the light source to further emit one type or two or more types of light selected from the group consisting of red light, near infrared light, and far infrared light. Therefore, the embodiment that the examiner has chosen to examine is the embodiment in which it further emits red light. Refer to MPEP 2103 and 2111.04. In re Johnston, 435 F.3d 1381, 1384 (Fed Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”
Regarding claims 20-21, Modified Tedford discloses wherein the irradiance of the light having a light spectrum which has a peak within the range of 350 to 400 nm is 0.02 to 0.25 W/m2, inclusive, on an eyeball surface when the instrument is worn (e.g. Gertner: [0028] claims 15 and 27 Tedford: [0127]-[0130]).
Regarding claims 23 and 24, Modified Tedford discloses the two top rims each have a first end side which is positioned close to the bridge (e.g. annotated Fig 3C:1), and a second end side (e.g. annotated Fig 3C:2 ) which is positioned opposite to the first end side with respect to a middle position of the top rim (e.g. annotated Fig 3C:3), annotated Fig 3C:310a-c).

    PNG
    media_image1.png
    242
    550
    media_image1.png
    Greyscale

Regarding claim 25, modified Tedford discloses wherein the light source comprises a light-emitting portion that emits light having a wavelength within a range of 350 to 400 nm, inclusive, and fluorescent substances of red, green and blue covering the light emitting portion such that the light source further emits white light formed by red light, green light, and blue light (e.g. Gertner: [0028]; [0054] the system of Gertner discloses the use of LEDs or fluorescence to produce the light source and that they can be used in combination to create the desired light output such as white light).
Regarding claim 26, modified Tedford discloses wherein the light source comprises a light-emitting portion that emits light having a wavelength within a range of 350 to 400 nm, inclusive, (e.g. Gertner: [0028]; claims 15 and 27) a red LED that emits red light, a green LED that emits green light, and a blue LED that emits blue light such that the light source further emits white light formed by red light, green light, and blue light (e.g. Gertner: [0028]; the system of Gertner discloses the use of LEDs to produce the light source and that they can be used in combination to create the desired light output such as white light).
Regarding claim 27, modified Tedford discloses wherein the light emitted by the light source has a light spectrum with a peak at 375 nm (e.g. Gertner: [0028]; claims 15 and 27 Gertner discloses that the light spectrum peak can be within the range of 340 to 400 and therefore the light spectrum peak can be chosen to be 375 nm).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0361124 to Parker teaches a similar invention (see Pars 0031 and 0043), but this reference does not qualify as prior art. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jessandra Hough								February 13, 2021
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792